 MONON TRAILER, INC.Monon Trailer,Inc., Divisionof U.S.Railway Manu-facturing Company, a wholly owned Subsidiary ofEvans Products CompanyandUnited Steelworkersof America,AFL-CIO-.CLCMTM Union, Inc., and Its Successor,MTM Union,Inc., affiliated with United Brotherhood of Carpen-ters and Joiners of America,AFL-CIOandUnitedSteelworkers of America,AFL-CIO-CLC. Cases25-CA-5885, 25-CA-5885-2-3, and 25-CB-1854April 2, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn August 16, 1974, Administrative Law JudgeAbraham H. Maller issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief; and RespondentCompany filed exceptions, a supporting brief, and ananswering brief; and Respondent Union filed a re-sponse to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.We accept the Administrative Law Judge's view ofthe record with respect to the discharge of Pasdach. Onan occasion when employee Black was being criticizedby leadman Allen for faulty work, for which even ourdissenting colleague agrees he was properly suspended,Pasdach injected himself in the matter and, thoughtwice ordered to return to work by Allen, who wasobviously authorized to issue such an order, Pasdachrefused. This was insubordination for which, all mustagree, an employee could be discharged. And we do notbelieve that the General Counsel has established by apreponderance of the evidence that Pasdach was notdischarged for this reason but, rather, was dischargedfor unlawful reason.'IWith respect to the dissent's proposed finding that Pasdach was earlierissued written warnings for a discriminatory reason in violation of Sec8(a)(1) of the Act, the Administrative Law Judge has made no factualfindings in this connection and the General Counsel has not expresslyexcepted to the Administrative Law Judge's failure to fmd an 8(a)(1) viola-tion hereORDER257Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent Monon Trailer, Inc., Division of U.S. Rail-way Manufacturing Company, a wholly owned Sub-sidiary of Evans Products Company, Monon, Indiana,itsofficers, agents, successors, and assigns, and Re-spondent MTM Union, Inc., and its successor, MTMUnion, Inc., affiliated with United Brotherhood of Car-penters and Joiners of America, AFL-CIO, Monon,Indiana, its officers, agents, and representatives, shalltake the action set forth in the said recommended Or-der.MEMBER FANNING, dissenting in part:For the most part I agree with the AdministrativeLaw Judge's Decision.' However, contrary to my col-leagues and the Administrative Law Judge, I wouldfmd Pasdach's discharge violative of Section8(a)(3). Infact, I find it difficult to imaginea strongercase forfinding a pretextual 8(a)(3) violation.As early as August 15, 1973, before Pasdach hadcontacted the Steelworkers, McCormick, who was Pas-dach's supervisor at the time of his discharge, told him,"you don't want those damn Steelworkers," and con-cluded after further discussion, "well if you don't likeit here you can get yourass out."On October 2, 1973,a meetingset up by Pasdach was held with the Steel-workers; 10 employees attended and signed cards.Thereafter Pasdach, Eisele, and Black began solicitingfor the Steelworkers. Buckley, the MTM president, wassolicited by Pasdach and signed a Steelworkers card,"so he could keep the Steelworkers' drive under surveil-lance." In October 1973, a petition was circulatedamong the employees to oust Pasdach from the MTM.In addition, an MTM director, Francis Allen, solicitedsuspected Steelworkers advocates for admissions thatthey had signed Steelworkers cards under threat ofdischarge; the Administrative Law Judge found thatsuch a threat by Francis Allen to employee Kruggerwas violative of Section 8(b)(1)(A). Shortly thereafterthe MTM board of directors voted 5-0 to oust Pasdachfrom membership.On October 17, 1973, the Steelworkers filled unfairlabor practice charges against the Company. There-after, on October 22, 1973, Jackson, company presi-dent, called an employeemeeting todiscuss the charges2Contrary to the Administrative Law Judge, I do consider the MTM'suse of the Xerox machine and holding one meeting on, company propertyto be a technical violation of the Act. I therefore find it unnecessary toconclude asdid the Administrative Law Judge that if a violation it isdemtmmrs.217 NLRB No. 44 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDand to point out the disadvantages of the SteelworkersversusMTM. Pasdach arose and responded to Jack-son's statements and the resultant exchange ended withJackson walking out in anger saying, "I ain'tgot timefor this bullshit." At a similar -meeting at the Com-pany's Royalwood facility, Jackson in an obvious refer-ence to Pasdach said it had taken him 17 years to buildup the Company and an employee who had not beenthere for a year "was tearing it all down, creating prob-lems."How far certain employees, the MTM, and the Com-pany were willing to go to rid themselves of Pasdach,however, did not become apparent until November 21,1973, when Pasdach attempted to return to the plantafter lunch. On that occasion a group of employees ledby Bob Allen, a former MTM president and brother ofFrancis Allen, blocked Pasdach's entrance to the plantjust outside the company gate and threatened him thatitwould not be healthy for him to come to work. Stahl,a director of MTM, was a participant in the incident,according to the Administrative Law Judge's findings.Swisher, the guard at the nearby truck gate and a for-mer director of MTM, did not investigate_the.disturb-ance.Also present was Francis Allen, who, the Adminis-trative Law Judge found, was there to oversee the inci-dent. Francis Allen was the brother of the leader of theblock-out, a director of MTM, president of MTM afterDecember 12, 1973, and Pasdach's leadman when hewas fired; Pasdach was, in fact, fired for being insubor-dinate to Francis Allen. Francis Allen, discredited bythe Administrative Law Judge, testified that althoughhe was not working he had come to the plant to talktoMTM President Buckley; yet, after observing theincident he inexplicably left without attempting to seeBuckley.After being blocked, Pasdach telephoned Plant Su-perintendent Griffin and told him not only that the hadbeen blocked but by whom. Griffin later called Pasdachback and asked him if the incident occurred on com-pany property. When Pasdach said "no" but just out-side the gate, Griffin said he could not be responsiblefor what happened off company property; he also toldPasdach that the Company would not tolerate suchactions and he would guarantee Pasdach's protection ifhe returned to work.Pursuant to Griffin's promise Pasdach attempted toreturn to work on November 23, 1973, the day afterThanksgiving, but was again blocked and threatened bythe same employees. On this occasion, the blockersclosed half of the gate to the parking lot. Nonetheless,in spite of Griffin's promise, no management officialswere present nor was the disturbance investigated bythe plant guard. Pasdach again left and telephonedCompany President Jackson who told him he could notbe responsible for what happened off company prop-erty. In his testimony Jackson admitted that he hadheard rumors of Pasdach's block before it happened.Jackson took no action to prevent the block-out. Andalthough Pasdach furnished the names of those whohad blocked him out, not only was no investigationconducted but nothing was said to the employees in-volved. The Company's contention that it could notcontrol what happened at its parking lot gate is totallyabsurd. In any event, the Company took no action untilit received a letter from the Steelworkers advising it ofits legal responsibilities. However, even then the Com-pany merely wrote the Steelworkers saying it could notpolice its employees off company property, and that itwould deal with misconduct but could not guaranteesuch misconduct would not occur. MTM, on the otherhand, only posted a notice to its members 2 days afterPasdach returned to work.The Administrative Law Judge, as more fully setforth in his Decision, found the Company and MTMjointly and severally responsible for blocking Pasdach'sentry into the plant on November 21 and 23, 1973, andthat the Company's conduct was violative of Section8(a)(3) and (1) while MTM's conduct violated Section8(b)(1)(A).After Pasdach returned to work, the pressure on himwas not significantly decreased. Thus, on January 2,1974, he received a written warning for absenteeismalthough his last absence had occurred 2 weeks before.Pasdach's - absence record, attached to the warning,shows that all of his absences, with minor exceptionsand the period he was blocked out of the plant, werefor reasons permitted under the contract and were pre-sumably excused. In my opinion, this warning showsthe Company was still harassing Pasdach or was intenton setting him up for discharge by the manner in whichthe period Pasdach was blocked out was recorded bythe Company. Thus, although Pasdach had called intwice concerning the block-out and the Companytherefore knew why he was not at work, on his workreport for that period the Company had written "noreport" and had checked the column marked "did notcall in." Pasdach was issued a similar warning in Feb-ruary. On these facts, I would find that the issuance ofthewrittenwarnings constituteddiscriminatoryharassment of Pasdach in violation of Section 8(a)(1).Pasdach was ill for 2 weeks in February, one ofwhich he spent in the hospital. He returned to work onFebruary 19, 1974. On February 20, he was assigned toa job which could be performed with either of two- drills, the so-called newer and older drills. Pasdachstartedwith the newer drill but upon encounteringproblems with hole alignment switched to the olderone. Three witnesses testified that the newer drill was MONON TRAILER, INC259malfunctioning; the Company offered no testimony tothe contrary.Francis Allen, Pasdach's leadman, whose other cre-dentials have been set forth,supra,made no commentconcerning Pasdach's choice of drill untill he returnedafter lunch at 3 p.m., whereupon he asked Pasdach whyhe wasusingthe older drill. Upon receiving Pasdach'sexplanation, Allen nonetheless set up the job with thenewer drill. Pasdach protested and was assignedanother job. Allen then put Black, the other remainingSteelworkers adherent, on the drill. As Black beganusing the drill, a clamp popped loose and Black pushedthe drill down the rail where it struck another clamp;there was no damage to the drill.At that point Allen rebuked Black and an argumentensued. Pasdach upon seeing Black standing in angerwith his fist clenched stepped between them to preventa fight. He took Black by the shoulders and told him"to cool down because they wanted to provoke him intoa rash act." Pasdach then turned to Allen who jabbedhim on the shoulder and said, "Go back and do yourjob." Pasdach after asking Black if he saw Allen's ac-tion turned to Allen and said, `You keep your damnhands off me." Allen again tapped Pasdach on theshoulder and said, "I'll put my hands on you any timeIwant to" and again told Pasdach to return to work.Pasdach angrily said, "No."Allen then left and returned with Foreman McCor-mick who took them to his office, accused Pasdach ofbeing a troublemaker, and then asked for the facts.When McCormick asked Pasdach why he had refusedto return to work, Pasdach replied, "To prevent afight." The upshot of the incident was that after furtherinterrogation by other management officials, includingJackson and Attorney Nyhart, Pasdach was terminatedfor insubordination and Black was suspended for 3days.In my opinion the Company seized on the incidentof alleged insubordination to Allen by Pasdach to riditself of Pasdach. The discharge was thus clearly pre-textual in nature. Allen was the president of MTM, theoverseer of Pasdach's block-out, and one of the princi-pals in the attempt to get rid of Pasdach one way oranother. He had solicited signaturesagainstPasdachand in his effort to get Pasdach had threatened KruggerforhisSteelworkers activity in violation SectionIn my view Allen's conduct with respect to the useof the new drill was harassment of Pasdach and Black.Pasdach testified without contradiction that he hadnever in the past been criticized for his choice of drills.The new drill, according to the testimony of three em-ployees, was not working properly. Pasdach explainedhis reasons for using the older drill, but Allen was notinterested.Then, after creating the situation, Allenchose Black, the other leading Steelworkers adherent,to replace Pasdach, although to free Black for the jobAllen had to assign Gudeman to Black's job rather thanjust assign Gudeman, who had drilled before, to replacePasdach.It is also significant that Allen was not a supervisorbut an employee, albeit a leadman. With regard to hisauthority as leadman, Allen testified that he had notbeen told prior to the incident what his duties wereexcept that he was to keep production moving and ifanything hindered' production to report it to his fore-men. He did not testify that he had authority to harassanti-MTM employees, to provoke employees intofights, to assault employees, or tell them he would puthis hands on them anytime he wanted to.In addition, Pasdach testified without contradictionthat he merely stepped between two employees to pre-vent a heated argument from becoming a fight.'When assaulted by Allen, he refrained from physicalresponse despite ample provocation.Any doubt that the Company's treatment of Pasdachwas discriminatory is dispelled by the the treatment ofPasdach after McCormick arrived on the scene. ForMcCormick, who had earlier- expressed his feelingsabout the Steelworkers to Pasdach, without knowingthe facts, immediately berated Pasdach for being a"troublemaker," and then asked for the facts. TheCompany wanted to get rid of Pasdach. It had allowed,if not encouraged, his being blocked out of the plant.Finally, it seized upon this minor incident where, infact, Pasdach was trying to prevent rather than to causetrouble and used it to get rid of its acknowledged neme-sis. Iwould find Pasdach's discharge violative of Sec-tion 8(a)(3).3 I agree with the General Counsel that, in the circumstances of this case,Pasdach's making common cause with Black was protected activity. Pas-dach and Black were the leaders of the Steelworkers drive Pasdach, due toprior events, had reasonable cause to believe Black was being undulyharassed because of his Steelworkers activity and could reasonably fearBlack might do something rash under Allen's provocation and jeopardize hisjob. In addition, Allen was the prime mover in previous attempts to get ridof the Steelworkers and Pasdach. In conclusion since Pasdach was obviouslyconcerned with protecting the job of a fellow Steelworkers supporter, hisaction could reasonably be construed as protected activity, particularly sinceAllen, and not Pasdach or Black, provoked the incidentDECISIONABRAHAM H. MALLER, Administrative Law Judge: OnMarch 19, 1974, the Regional Director for Region 25 of theNational Labor Relations Board, herein called the Board,issued on behalf of the General Counsel an order consolidat-ing cases, complaint, and notice of hearing against MotionTrailer, Inc., Division of Evans Products Company, hereincalled Respondent Company, and MTM Union, Inc., and itssuccessor,MTM Union, Inc., affiliated with United Brother- 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDhood of Carpenters and Joiners of America, AFL-CIO,'herein variously referred to as MTM or the ResopndentUnion.' Briefly, the complaint, as consolidated, alleged thattheRespondent Company has - dominated, assisted, con-tributed to the support of, actively participated in, and inter-fered with the administration of the MTM Union. It has, byits supervisors and agents, condoned and ratified the the actsof certain employees who denied employee James T. Pasdachaccess to its facility and thereby prevented him from workingthere, and further denied said Pasdach the normal protectionafforded to other employees because he joined and assistedthe Steelworkers. It has interfered with, restrained, and coerced employees concerning their membership in the Steel-workers; constructively discharged employee Marvin Eiselebecause he joined and assisted the Steelworkers; dis-criminatorily issued written disciplinary warnings to saidPasdach and later discharged him; and imposed a discrimina-tory layoff on employee Ray A. Black because said employeejoined, and assisted the Steelworkers, in violation of Section8(a)(1), (2), and (3) of the National Labor Relations Act, asamended (29 U.S.C. § 151,et seq.),herein called the Act.Against the Respondent Union, the consolidated complaintalleged that it threatened to cause the discharge of certainemployees if such employees supported the Steelworkers, andblocked ingress to the facility of the Respondent Company,in violation of Section 8(b)(1)(A) of the Act. In their dulyfiled answers, the Respondent Company and the RespondentUnion, each, denied any violations of the Act.Pursuant to notice, a hearing was held before me on March26, 27, and 28, 1974, at Monticello, Indiana, and betweenApril 23 and May 1, 1974, at Lafayette, Indiana. All partieswere represented at the hearing and were afforded full oppor-tunity to be heard, to introduce relevant evidence, to presentoral argument, and file briefs with me. Briefs were filed by allparties on or before July 1, 1974. Upon consideration of theentire record, the briefs, and upon my observation of each ofthe witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT COMPANYRespondent Company is now, and has been at all timesmaterial herein, a corporation with an office and place ofbusiness at Motion, Indiana, herein called the facility.; It isengaged in the manufacture, sale, and distribution of semi-trailers and related products. During the year preceding the'The name of the Respondent Union appears as amended during thehearing.2 The original charge in Case 25-CA-5885 was filed by United Steelwork-ers of America, AFL-CIO-CLC, herein variously referred to as the Charg-ing Party or the Steelworkers, on October 17, 1973 An amended charge wasfiled October 29, 1973 The original charge in Case 25-CA-5885-2 wasfiled by the Steelworkers on November 12, 1973 On December 28, 1973,the Regional Director issued an order consolidating cases, complaint, andnotice of hearing in, Cases 25-CA-5885 and 25-CA-5885-2 The charge inCase 25-CB-1854 was filed by the Steelworkers on December 3, 1973 OnJanuary 28, 1974, the Regional Director issued an order consolidating cases,complaint, and notice of hearing in Cases 25-CA-5885, 25-CA-5885-2,and 25-CB-1854 As indicated in fn 1, the names of the parties wereamended at the hearing3The facility consists of a large plant and two small ones, all located inMonon, Indianafiling of the complaint herein, which period is representativeof all times material herein, Respondent Company manufac-tured, sold, and shipped from its facility, finished productsvalued in excess of $50,000 to points outside the State ofIndiana.During said period, Respondent Company, in thecourse and conduct of its business operations, purchased,transferred, and delivered to its facility, goods and materialsvalued in excess of $50,000 which were transported to saidfacility directly from States other than the State of Indiana.Accordingly, I find and conclude that the Respondent Com-pany-is, and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6) and(7) of the Act and that it will effectuate the policies of theBoard to assert jurisdiction here.IITHE LABOR ORGANIZATIONS INVOLVEDUnited Steelworkersof America, AFL-CIO-CLC, is, andhas been at all times material herein,a labor organizationwithin the meaning of Section2(5) of the Act.MTM Union,Inc., and its successor,MTM Union, Inc.,affiliatedwith UnitedBrotherhood of Carpenters and Joinersof America, AFL-CIO,are, and have been at all timesmaterial herein,labor organizations within the meaning ofSection2(5) of the Act.IIITHE ISSUESI.Whether the Respondent Company interfered with, co-erced, or restrained its employeees, in violation of Section8(a)(1) of the Act.2.Whether the Respondent Union threatened to cause thedischarge of Darrell Krugger if he did not sign a papercallingfor the ouster of Pasdach from the Union, in violation ofSection 8(b)(1)(A) of the Act.3.Whether the ouster of James Pasdach from the Respon-dent Union, voted by its board of directors, violated Section8(b)(1)(A) of the Act.4.Whether the Respondent Union threatened to cause thedischarge of Martha Steele, if she posted certain documentson the bulletin board, in violation of Section 8(b)(1)(A) of theAct.5.Whether the Respondent Company constructively dis-charged Marvin Eisele, in violation of Section 8(a)(3) and (1)of the Act.6.Whether the Respondent Union caused James Pasdachto be blocked from entry into the plant, in violation of Section8(b)(l)(A) of the Act.7.Whether the Respondent Company permitted, con-doned, and/or ratified the blocking of James Pasdach fromentering the plant, in violation of Section 8(a)(3) and (1) ofthe Act.8.Whether the Respondent Company discriminatorily dis-charged James Pasdach, in violation of Section 8(a)(3) of theAct.9.Whether the Respondent Company discriminatorily sus-pended Ray Black, in violation of Section 8(a)(3) -of the Act.10.Whether the Respondent Company dominated and/orassisted the Respondent Union, in violation of Section 8(a)(2)of the Act. MONON TRAILER, INC.IV THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn late 1971, the Steelworkers commenced a drive to organ-ize Respondent Company's facility. A petition for an election,as well asa charge ofunfairlabor practices, was filed by theSteelworkers. In April 1972, Carl Morris, the Steelworkers'representative in charge of the organizingcampaign, receiveda telephone call from Attorney Leslie E. Howell, then attor-ney for the Respondent Company, with respect to the thenstill pendingelection petition. In the course of that conversa-tion,Attorney Howell urged Morris to decide what hewanted to do with regard to the petition for an election,because Keith Jackson, president of the Respondents Com-pany, would like to form his own union. On April 26, 1972,the Steelworkers withdrew its petition for an election."Ameeting of the employees of the Respondent Company wasset up to be held in April or early May 1972, at which Morriswas invited to address the employees with regard tosolicitingtheir support for the Steelworkers. Attorney Howellalso ad-dressed themeeting, asdid President Jackson. PresidentJackson indicated his preference for a companyunion andtold the employees that he would pay the expenses, furnisha lawyer, and offered the services of Ron Klimara, the Com-pany's comptroller, to help them draw up the bylaws, if theywanted to have aunion.He called for a show of hands to seehow many of the employees wanted to form theirown union.Shortly thereafter, Attorney Howell received a telephone callfrom some employees who engaged him to createa union asa nonprofit corporation. Attorney Howell prepared articles ofincorporation and bylaws and attended a meeting of the em-ployees at which they were approved.He waspaid for hisservices by check from the Respondent Union. On August 15,1972, the Respondent Company and the Respondent Unionentered into a collective-bargainingagreement expiring Au-gust -31, 1973. The contract contained a union-securityclause.MTM has recently ceased its status as an independentunionand has affiliated with United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO.B.The Acquisition of Monon Trailer, Inc., by EvansProducts CompanyMonon Trailer, Inc., was merged with Evans ProductsCompany on August 31, 1973,5 and became a division ofU.S Railway Manufacturing Company, a wholly owned sub-sidiary of Evans Products Company. Prior to that date,negotiations for the merger had come to fruition in earlyAugust, and to comply with Securities and Exchange Com-mission requirements, the planned merger was announced onAugust 14. On the afternoon of that day, President Jackson,accompanied by Donald Heffner, director of industrial rela-tions for the industrial group of Evans Products Company,met with the officers and directors of MTM and announcedthe planned merger. The officials of MTM were told that thisannouncement would be made later that afternoon at a meet-ing of all employees of Respondent Company, and that onThe unfair labor practice charges were also withdrawn.5Unless otherwise indicated, the events detailed herein occurred during1973261completion of the meeting, MTM could use this opportunityfor advising the employeees of the then ongoing negotiationsbetween MTM and the Respondent Company for a new col-lective-bargaining agreement.C. Events Leading to the Ratificationof the NewContractDuring July and August 1973, thenegotiatingcommitteeof MTM had held a series of meetings, approximately 10 to15 in number, with the Respondent Company. During thisperiod,MTM consulted frequently with its attorney, Mr.Boomershine. Various matters, includingpension, wages, in-surance, cost of living, vacations, arbitration,absenteeism,etc.,were among the matters discussed by the parties. Thenegotiatingmeetings were conducted in the offices of theRespondent Company, but the officials of MTM were notcompensated for the time spent in attendance.In themeantime,merger negotiations between MotionTrailer and Evans Products Company were proceeding. As itappeared likely that the merger talks would be successful,Evans Products Company became concerned that the mergerwith a company facing a contract expiration date might resultin itsbuying a strike. The concern of Evans Products Com-pany was reflectedin a meetingon August 10, between Presi-dent Jackson and members of the Board of MTM, at whichPresident Jackson requested that MTM hold a vote to eitherreject or accept the new contract, by 8 p.m. of August 14.As indicated above, President Jackson called a meeting ofall employees which was held on August 14 at approximately3 p.m.6 Present were President Jackson, Vice President Ehr-lich, and members of their families. President Jackson an-nounced the planned merger. He then brought up the pendingproposed contract and stated his belief that the proposal wasa good one; that the contract was for 3 years, because EvansProducts Company wanted it that way. After President Jack-son finished, he turned the meeting over to the MTM officialsand left with members of his family and the other supervisors.The MTM officials then explained the terms of the proposedcollective-bargainingagreement, answered questions as to itsprovisions, and announced that a vote would be held thatevening atthe Company's facility. That evening a ratificationvote was held by secret ballot at themaintenanceshop' (com-pany property), and the employeees rejected the proposedcontract by a vote of 94 to 50.On August 15, officials of MTM met with the RespondentCompany and discussed the failure of ratification. At thismeeting, it was agreed to move the cost-of-living clause to thefirst year of the contract and the pension provision to thesecond year. Also, the Respondent Company was requestedto explain the provisions of the proposed contract to theemployees, especially the operation of the cost-of-livingclause. The Company agreed.In the meantime, James Buckley, then president of MTM,approached various employees at work and asked them ifthey would change their vote, if a second balloting were totake place.When Buckley approached employee James Pas-dach with this question, Pasdach responded by asking whysuch a thing was being done. According to Pasdach, Buckleystated that if MTM had to start negotiating with Evans Pro-6Employees were paid to 3:45 p m., which was the end of the shift. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDducts Company "it [the wage offer} would drop down toabout a nickel an hour." Pasdach and Buckley continued todiscuss thenegotiationsand the reason for the failure ofMTM to get more benefits. Pasdachsuggestedto Buckleythat MTM could get a lawyer free of charge by contacting theSteelworkers. At this point, Pasdach became aware of thepresenceof Ken McCormick. McCormick, according to Pas-dachsaid,"You don'twant themdamn Steelworkers."McCormick added that all the Steelworkers would do wouldbe to get the employeesout onstrike which would gain themnothing.McCormick and Pasdach thenengaged in an ex-changeover the wage rate compared to those ofarea plants.This ended with McCormick's saying, "Well, if you don't likeithere, you can get your ass out."7On August 16, the Company called a meeting of all em-ployees to be held at 3 p.m. at the plant, and employees werepaid for their attendance until the end of their shift. Themeetingwas attended by first-shift employees at the mainfacility.A similar meeting was later held at the RespondentCompany's Royalwood facility for employees of the othertwo plants. President Jackson opened the meeting by express-ing his displeasure at the fact that the employees had refusedto ratify the collective-bargainingcontract.He toldthem thathe had tried to give them a contract that included what hethought they wanted and that there would be a lesser offerfrom Evans Products Company. He told them that he wouldgive them one more chance to vote on the contract and seta deadline for the vote. The meeting was then turned over toVice President Ehrlich, who explained the terms of the con-tract with the aid of a chart. The meeting was then open forquestionsfrom the employees. In response to a question as tothe reason for the delay of certain benefits until the secondyear of the contract, Vice President Ehrlich stated that EvansProducts Company was governed by Federal guidelines.President Jackson added thata violationof the guidelineswould resultin finesto the employer and MTM. He thenasked MTM President Buckley if MTM had the money topay the fines. When Buckley shook his head in the negative,Jackson said, "Well, they would have to assess your checksto pay thosefines."After the question and answer period,President Jackson turned the meeting over to Union Presi-dent Buckley and offered to leave, but Buckley said that thiswas not necessary. Buckley then called for a show of handsas towhether the employees desired another ratification voteand thereafterannouncedthat such a vote would be held thefollowing night.On August 17, a ratification vote was conducted at theMTM hall.' The proposed agreement was ratified by theunion membership, and on August 20, the parties formallyexecuted a collective-bargaining agreement.D. The Steelworkers' Organizing Campaign and EnsuingEvents1.The inception of the campaignFollowing the ratification vote, Pasdach, who had been amember of the Steelworkers at his former place of employ-ment,wrote'a letterto the president of the Steelworkers,requesting help for himself and other disillusioned employeesin the form of anorganizingdrive. Pasdach also spoke toemployee Ray Allen Black about the possibility of such adrive. Later, in September, Carl Morris, International Repre-sentative of the Steelworkers, contacted Pasdach to set up ameeting with interested employees. Pasdach told employeeMarvin Eisele and asked him to spread the word about themeeting to some-of the employees Such a meeting was heldon October 2, and 10 employees, including Black, Pasdachand MarvinEiselewere present. Morris passed out authoriza-tion cards to those present, and Black, Pasdach and Eiseleeach signed one. When Pasdach left themeeting,he ran intoMTM President Buckley whom he successfully solicited tosigna Steelworkers' card.'2.The alleged threat to BlackThe day after the meeting, Pasdach, Eisele, and Blackbegan to campaign actively for the Steelworkers. On October3 or 4, Black overheard a conversation between Foreman KenMcCormick" and another employee, John Hancock, whowas accusing Pasdach of putting Steelworkers cards in hislocker. Black entered the conversation and admitted that hewas the one who had left the cards in the locker. A conversa-tion about the Steelworkers ensued. According to Black,Foreman McCormick told him that if the Steelworkers got in,there would be a yearly layoff of 1 or 2 months per year, andthat, if Black didn't like the way things were being run, heshould get a job elsewhere. Foreman McCormick's version isdifferent.He admitted that there was a conversation, buttestified that he was referring to the 1972 meeting which hadbeen addressed by Steelworkers representative Carl Morris,during which an employee asked Morris, "If we would be outon strike. If, you know, we'd only work like maybe 10 or 11months out of the year." McCormick continued: "And I toldJohn Hancock that Carl Morris never gave us a direct an-swer. That he just kind of shrugged the question off." I creditMcCormick's testimony in this regard, and I recommend thatthe complaint be dismissed in this regard.7 McCormickwas not interrogated regardingthe foregoing conversation.Although the General Counsel in his brief refers to McCormickas being aforeman, the record shows that McCormick did not becomea foreman untilSeptember or October 1973; thatat the timethe foregoingconversationoccurred, McCormick was an ;hourly paid block leader, and while he had theauthority to issue disciplinary warnings, the record does not show whateffect, if any, such warnings had. Nor does the record show that he had anyauthority indicative of supervisorystatus. In any event, the aboveincidentdoes not appear to be a threat, nor is it alleged to constitute a violation ofthe Act.S This was a building rented on a yearly basis from the Lions Club by theMTM This building is also referred to in the record as the Boy ScoutBuilding.3.Thethreat to KruggerDuring October, a petition was circulated among the mem-bers of MTM to oust Pasdach from the Union. In this connec-tion,Francis Allen, a director of MTM, approached em-ployee Darrell Krugger and asked him if he had signed aSteelworkers card. Krugger admitted that he had done so,9 Buckley testified that he signed the card to establish a position fromwhich he could keep the Steelworkers drive under surveillance10McCormick was then admittedly a foreman MONON TRAILER, INC.whereupon Allen handed him a slip of paper stating that thesigner wanted Pasdach ousted from the Union. Francis Allentold Krugger that "anybody who signed a Steelworkers' card,if they don't sign one of these slips of paper, he was going toget fired." Krugger thereupon signed the slip. Francis Allenadmitted asking Krugger to sign a slip, but denied that it wasfor the ouster of Pasdach from MTM; that it merely statedthat the signer had been approached by, with a blank for thename,and asked tosigna Steelworkers authorization card.He testified further that the purpose of the inquiry was tomeasurethe Steelworkers strength. Krugger appeared to bea straightforward, honest witness, and I credit his testimony.Conversely, I do not credit the testimony of Francis Allen,whose testimony in other respects lacked veracity. Nor do Icredit the testimony of James Buckley, formerly president ofMTM, who attempted to corroborate Francis Allen's tes-timony with regard to the nature of the slips that Allen wascirculating,The record does not show that either Allen or Buckley wasa supervisor or agent of the Respondent Company, and thelatter is not chargeable with their conduct. Accordingly, Irecommend that the complaint be dismissed as to the Re-spondent Company in this regard. However, as officers ofMTM, thei)conduct results in a violation by MTM of Section8(b)(1)(A)as a threat"to cause or attempt to cause an em-ployer to discriminate against an employee in violation ofsubsection (a)(3)" (Section 8(b)(2) of the Act). thereby re-straining and coercing Krugger in the exercise of the rightsguaranteed in Section 7 of the Act, and I so find.114.The attempted ouster of Pasdach and EiseleThe fact that petitions for the ouster of Pasdach were beingcirculated came to the attention of Pasdach and Eisele. Dur-ing a casual encounter with Plant Superintendent DonaldGriffin, Pasdach mentioned that Robert Allen was circulat-ing such petitions on company time and requested equal timeto get Steelworkers cards, signed. Griffin replied that Pasdachwould not be allowed to do that, but, according to Pasdach,admittedthat Allen had received the Company's permissionto engage in his activities. Superintendent Griffin admittedthat he denied Pasdach permission to pass out Steelworkerscards, but denied saying that Allen had received the Com-pany'spermission to engage in his activities. Eisele, who waspresent, corroborated Griffin's testimony in this regard. I donot credit this portion of Pasdach's testimony, and I recom-mend that the complaint be dismissed in the regard.On October 10, the board of directors of MTM met andvoted unanimously to oust Pasdach and Eisele from member-ship in the Union. Pasdach and Eisele were informally in-formed of the action by MTM President Buckley. However,despite the vote, no action was actually taken to effectuate theouster. Instead, the board of directors referred the matter toAttorney Boomershine who told them that their action couldbe violative of the Act. Thereupon, Buckley informed themthat-they had not been ousted.It is well settled that the expulsion of an employee frommembership in a union because he circulates a decertification11Journeymen Plasterers'Protect,ve,etc., Local 5,145 NLRB 1608, 1620(1964) (and cases cited at In.29), enfd. 341 F.2d 539(C A. 7).263petition is not violative of the Act.Tawas Tube Products, Inc,151 NLRB 46, 49 (1965);InternationalMolders' and AlliedWorkers Union, Local No. 125 (Blackhawk Tanning Co.Inc.),178 NLRB 208, 209 (1969).12 Accordingly, I recom-mend that the complaint against the Respondent Union bedismissed in this regard.-5.The alleged threat to SteelePasdach also attempted further the progress of the organiz-ing campaign by providing two documents to-employee Mar-tha Steele to be posted on the bulletin board at the Royalwoodfacility.The first of these documents was a notice to em-ployees posted pursuant to a settlement agreement approvedby the Regional Director of the National Labor RelationsBoard, dated January 12, 1972, and signed by PresidentKeith Jackson on behalf of the Respondent Company. Thesecond document was a Board notice regarding elections. Inthe early part of October, Steele approached her foreman,Harry Denton, for permission to post these documents on thebulletin board. The bulletin board was used regularly byemployees for a wide variety of personalreasons,but requiredcompany permission for posting. Foreman Denton told Steelethat he would have to check the matter out with MTM Presi-dent Buckley. He then called Buckley and called Steele to thetelephone to speak with Buckley. According to Steele, Buck-ley told her that if she put the papers on the bulletin boardshe was going against MTM and was endangering her job.Steele later called Buckley from her home and asked him whyhe said that she would be endangering her job by posting thenotices. Buckley replied that "it was against MTM, goingagainstMTM."Buckley's version is somewhat different. He admitted tell-ing Steele in the first conversation that "she could be jeopard-izingher job and that I didn't know how Keith Jacksonwould take this." He explained "I told her that it could bejeopardizing her job, that I know I wouldn't want a lettercirculated that I had signed and I didn't know what actionwould be taken." As to the second conversation, Buckleytestified that Steele told him that "there was nothing that wecould do to her on her job because the Steelworkers weregoing to back her 100 percent with this," and that that wasall there was to that conversation, "because I was afraid tosay anything else." I find the evidence evenly balanced andcannot find that Buckley threatened to have MTM causeSteele's discharge. Accordingly, I recommend that the com-plaint against MTM be dismissed in this regard.6.President Jackson's remarks at the October meetingsOn October 17, the Steelworkers filed unfair labor practicecharges against the Respondent Company. President Jacksoncalled a meeting of the employees to discuss the charges.During the course of the meeting, he pointed out the relativedisavantages of the Steelworkers vis-a-vis MTM. Pasdachrose to respond to certain of the statements, and the resultantexchange ended with Jackson's walking out in obvious anger,A similar meeting was held at the Royalwood facility. At this12 In the instant case, Pasdach's and E,sele's efforts,though apparentlyaimed at eventual decertificationof MTM, hadnot even reached that point 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting, President Jackson told the employees that it hadtaken him 17 years to build up the Company and an employeewho had not been there for a year "was tearing it all down,creating problems."13The foregoing recital does not demonstrate that PresidentJackson engaged in any coercive conduct. Accordingly, Irecommend that the complaint against the Respondent Com-pany be dismissed in this regard.E.The Alleged Constructive Discharge of Marvin EiseleMarvin Eisele began his employment with the RespondentCompany in October 1971, and was classified as a painter inthe finish area. On September 3, 1973, he was transferred athis own request to the classification of painter in the primerbooth, because he had a rash which he felt might be due tothe paint. The document effectuating his transfer states:"Transferred from paint rack to primer booth starting at Apainter wages.Thisis to[sic] top wage for this department.With understanding wages justify filling in on paint rack inabsence of normal painter."Toward the end of September, Kenneth McCormick as-sumed the duties of foreman in that department. Accordingto Eisele, since early October he was assigned additionalwork, such as cleaning up the area and carrying metal parts.However, Foreman McCormick testified credibly that whenhe became foreman he changed the cleanup procedure in thedepartment. Previously, every Friday afternoon, during thelast 45 minutes of the shift, everyone in the departmentstopped his production and cleaned up the area. Instead,McCormick required that anyone in his department who hadcaught up with their job and that this rule applied to all ofthe employees in the department. Eisele admitted that he wasnot the only one who was required to clean up.On the day before Eisele terminated his employment, heapproached Foreman McCormick and asked permission toleave work 15 minutes early that day, stating that he wouldwork through the noon hour to make up the difference intime. Foreman McCormick granted permission. Later thatday, Eisele again approached Foreman McCormick and said,"Now, I want to make it plainly clear to you that I was goingto be off on union business and if you don't feel that I shouldbe off say so and I won't take off." It is noted that Eisele didnot specify which union he was referring to. Nevertheless,McCormick granted permission. Eisele left work 15 minutesearly,went outside the plant and handbilled for the Steel-workers.That evening, Foreman McCormick decided to shut downhis department because of an immediate lack of work, plan-ning to shutdown for 2 or 3 days. When Eisele and the otheremployees of the department reported for work the nextmorning, they were given an option by Foreman McCormickof working in other than their regular jobs, or clocking' outand going home. All accepted other duties, and Eisele, with-out complaint and apparently rejecting the option of goinghome, was assigned to the paint booth, the job he previouslyhad held until September. Eisele requested and was givenpermission to return to his home and get his coveralls.After his return, according to Eisele, Foreman McCormickin a "raving fit" and using vulgar language told him that ifhe did anything wrong on the job he would be fired; also, "ifhe got in any trouble over it he would contact me uptown orsome place and whip my ass." According to Eisele, he askedMcCormick at least twice, what his problem was and McCor-mick answered, "You know what I'm talking about." Fore-man McCormick's version is entirely different. He testifiedthat he observed that when Eisele returned to the plant andwas on his way from the clockroom to the work area, hestopped and talked to about seven or eight persons, and ittook him quite a bit of time to get to the work area.14 Fore-man McCormick then sought out Buckley, then president ofMTM, and with Buckley approached Eisele. He told him thathe was there to paint trailers and that if he got a trailerpainted and he had to wait for a forklift, he was to clean uparound the area; and if he had to go to the restroom he wasto go straight to the restroom and not talk to anyone and gostraight back to work.15 Foreman McCormick testified fur-ther that a few days before the above incident, AttorneyNyhart, representing Evans Product Company, had held ageneral foreman's meeting in which he directed them "thatif we knew of anyone that was active in the Steelworkers, who -was trying to get the Steelworkers in that we weren't supposeto try to do anything with them." He testified further that hewas not reprimanded for having given Eisele time off in whichto handbill for the Steelworkers.Following his conversation with Foreman McCormick,Eisele went directly to the office of President Jackson andannounced that he was quitting. The record shows that Eiselehad threatened to quit on at least two prior occasions. OnFebruary 16, 1973, Eisele actually signed a quit notice, butthen changed his mind and continued his employment.The General Counsel contends that Eisele was construc-tively discharged because of his activities on behalf of theSteelworkers. I cannot agree. The General Counsel arguesthat Eisele was given additional cleanup duties, but the recordshows that the other employees in the department were alsorequired to clean up.With regard to the confrontation between Eisele and Fore-man McCormick on the day that Eisele quit, even if Eisele'sversion is credited,it does not amount to a constructive dis-charge.There is no affirmative` evidence that ForemanMcCormick was reprimanded for having given Eisele time offwithin which to handbill for the Steelworkers. In any event,the essence of what Foreman McCormick told Eisele was thatif he did anything wrong on the job, he would be fired. Byimplication, Eisele was told that if he did his job correctly,he would not be fired. The record shows that sometime inAugust, Eisele had been severely reprimanded for havingfailed to turn off a paint sprayer pump,as a resultof whichpaint had run out on the floor. Accordingly, I find and con-clude that Eisele's quitting was', not caused by the RespondentCompany's imposing oppressive conditions to induce Eiseleto quit, and I recommend that the complaint be dismissed inthis regard.14 There issubstantialevidence in the record that Eiselehad a reputation13The reference was obviously to Pasdach who had started his employ-ofstoppingto talk with other employees in the plantment on April30, 1973.15 Buckley corroborated McCormick's testimony as to their conversation. MONON TRAILER, INC.265F.TheBlockingof PasdachOn November 21, the day before Thanksgiving, when Pas-dach attempted to return to the plant after lunch, a group ofemployees stationed themselves outside the RespondentCompany's gate and physically blocked Pasdach's entry.Three of the group came up to the window of Pasdach's car,and one of them, Robert Allen, told Pasdach that it wouldnot be healthy for him to come in to work. Pasdach left andtelephoned Superintendent Donald Griffin. Pasdach toldGriffin that he had been blocked out andnamedfive or sixof the employees who had been involved. Griffin promised tocheck in to the matter and to call him back. Later in theafternoon, Griffin called back and inquired whether the inci-dent occurred on company property. Upon being told byPasdach that it was not on company property but just outsideof it, Griffin answered, "Well, we can't be responsible forwhat goes on off company property," but added that theCompany was not going to put up with such actions, and thathe personally, would guarantee Pasdach's protection if hecame to the plant.On Friday, the day after Thanksgiving, Pasdach attemptedto report for work in the morning. Again, he was met byemployees who blocked his access to the plant. Pasdach leftthe premises and telephoned President Jackson. PresidentJackson asked Pasdach whether the incident had occurred oncompany property, and on being told that it was not oncompany property, told Pasdach that he could not be respon-sible for what goes on off company property, saying: "If thatwas true, I could tell everybody uptown what to do." Pasdachthen threatened to go to the Labor Board, and a heatedexchange ensued. It ended when Pasdach told President Jack-son that he would come to the office to pick up his paycheckwhich was due that day.Pasdach informed Carl Morris, International representa-tive of the Steelworkers, of the above incidents. Under dateNovember 27, Morris wrote a letter to Attorney Nyhart,representing the Evans Products Company, charging the Re-spondent Company with responsibility for the actions of theemployees "whether such actions take place on companyproperty or are carried out after hours." The letter requestedAttorney Nyhart to advise the company representatives atMotion of their legal responsibilities and to advise the em-ployees that a repetition of such action would not be tole-rated.Under date of December 5, 1973, Attorney Nyhart wroteInternational Representative Morris stating that at no timedid the Company condone interference with, or threats to,Pasdach by any employee. It further stated that the Companycould not police its employees when they are neither on com-pany time nor company premises, and, while it would takeextreme disciplinary measures against any misconduct, theCompany could not absolutely guarantee before the fact thatsuch conduct would not occur. The letter concluded with thestatement that the Company extended to Pasdach the firmassurance that, if he returned to work,no threats or miscon-duct against him on company premises would be condoned.Pasdach did not return until December 10. He explainedhis failure to return earlier as follows:Iwas blocked out approximately 5 days, I brought in aDoctor's excuse and 2 days to the Dentist and also daysthat we had the blizzard and we were kept from work.In the meantime, work of Pasdach's being blocked onNovember 21 became common knowledge, and PresidentBuckley of MTM learned of it. He immediately telephonedAttorney Steckler who advised him to tell each of the officersand directors of MTM that the Union would not condonesuch action. According to Buckley's credited testimony, hedid so. Attorney Steckler promised to prepare a notice to besigned by Buckley and posted on the bulletin boards. Such anotice was posted on December 12, and reads as follows:MTM Union, IncorporatedNotice Concerning Employee,James PasdachNotice is hereby given by and in behalf of MTMUnion, Incorporated, its officers and directors, that yourUnion has been charged before the National Labor Rela-tions Board with threats of physical injury and restraintof entry to the plant against James Pasdach.If any such actions were taken against Pasdach, yourUnion did not sponsor, encourage or condone the same,directly or indirectly, and does not and will not sponsor,encourage or condone any such acts in the future.Anyone deemed guilty of such acts will be disciplinedby the Union, and presumably, by the Company.Datedthe12th dayof December, 1973It is clear from the record that supervisory personnel of theRespondent Company were aware that an attempt was goingto be made to deny Pasdach entry to the plant. Thus, Fore-man Dennis E. Warren admitted that he had heard rumorsto that effect and "some of the foremen had joked about it andat the time, if any event should take place, that we wouldarrange to be some place else, or not be involved in any way."Yet, no action was taken by the Respondent Company towarn the employees against engaging in such conduct.Nor did the Respondent Company, after the first incidentof blocking out on November 21, take any effectivemeasuresto prevent a repetition of such activity. It is noted that whenPasdach called Superintendent Griffin on the afternoon ofNovember 21 and reported the incident to him, he gave Grif-fin the names of five or six of the employees who had engagedin the blocking. It is true that Superintendent Griffin toldPasdach that if he came to the plant,he, SuperintendentGriffin,would guarantee his safety. However, there is noevidence in the record that Superintendent Griffin, or any ofRespondent's hierarchy, made any investigation of the mat-ter, or spoke to any of the named participants, or admonishedthem against a repetition of this practice. President Jacksontestified that on the afternoon of the first occurrence, hespoke with MTM President Buckley and told him that theCompany would not condone violence, etc.,"' but this wasplainly inadequate,as subsequent events demonstrated. In-deed, the attitude of President Jackson was one of completedisinterest and disinclination to do anything in the matter,16 President Buckley did not corroborate President Jackson in this regard.He testified that he had heard about the blocking out. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause the blocking out did not occur on company property,even though it was at the Company's gate. I find that theRespondent Company through its supervisors had notice ofthe impending blocking of Pasdach. Furthermore, the failureof Respondent Company to take any effective action after thefirst incident constituted condonation and encouragement ofa repetition of the activity.It is well settled that "[a]n employer's responsibility forsuch exclusion is, however,not dependent upon knowledge inadvance of the exclusion,but arises if the employer, as in thiscase, is immediately advised of the exclusion and does noth-ing to prevent its continuance"(Detroit Gasket and Manufac-turing Company, 78NLRB 670, 671-672 (1953)).See alsoAltamont Shirt Corporation, 131NLRB 112, 117-118 (1961);Fred P.Weissman Company,69 NLRB 1002, enfd. 170 F.2d952 (C.A. 6), cert. denied 336 U.S. 972.The Respondent Company argues that it is not required toguarantee the safety of Pasdach away from the plant. Butthere is an obvious difference between protecting a dissidentemployee from violence occurring as a result of an argumentin a tavern,as distinguished from protecting the right of theemployee to enter the plant, even though the employees whoprevented his entry were technically on public property justoutside the plant's gate.MTM is also responsible for the blocking,out. MTMsought to make it appear that the blocking out was conductby the rank-and-file members, without authorization or con-sent of the Union. However, it is clear from the record thatAndrew Stahl, a director, was one of the participants, whileanother director, Francis Allen, actedas generaloverseer ofthe activity. Stahl testified that on November 21, the date ofthe first occurrence, he went to the guard shack near theoffice to visit Omer Swisher, a friend; while there he saw acrowd at the gate and went there to see what was happening;he asked Joe Pearson what was going on; and he turned backtoward the office before the crowd dispersed."Francis Allen, also a director, testified that during thelunch hour of November 21 he drove to the plant to see MTMPresident Buckley on union business,parked his car in theparking lot, and started toward the plant when he observeda crowd at the employees entrance gate; he was about 70 feetfrom the groupand watched for about 10 minutes until thegroup dispersed. He testified further that he changed hismind about seeing Buckley because "it looked like there wassome trouble brewing and I did't want to have anything todo with it," and got backintohis car and left the plantpremises.18I do not credit the testimony of Stahl and Francis Allen.The testimony of both men is transparently incredible. It isstrange that Frances Allen went to the plant to see Buckleyand then changed his mind because it looked like there wasgoing to be trouble and he didn't want to have anything todo with it. Patently, had he continued into the plant to seeBuckley, as he says he had intended to do, he could not havebeen implicated in the blocking. His reason for changing hismind does not ring true. If anything, it indicates knowledge17NeitherSwisher nor Pearson was called to corroborate StahlisFrancisAllen was a brother of Robert Allen and Jerry Allen whomPasdach identified as part to the group that blocked him from entering.Robert Allen was the spokesman for the group when Pasdach attempted toenterof what was going on, and, indeed, Allen admitted that hehad heard rumors ofa planned-blocking out of Pasdach; andknew when he saw the group that such might have been theirpurpose. I find that Stahl was a member of the group thatblocked Pasdach's entry on November 21, and that FrancisAllen's presence in the parking lot was for the purpose ofoverseeing the operation.As directors of MTM, Stahl and Allen were agents of theUnion, and MTM is chargeable with their conduct.Journey-men Plasterers' Protective, and Benevolent. Society of Chicago,Local 5,145 NLRB 1608, 1620 (1964) (and cases cited at fn.29), enfd. 341 F.2d 539 (C.A. 7, 1965). As the Court ofAppeals for the Third CircuitsaidinNLRB. v. BulletinCompany,443 F.2d 863 at 867 (1971):When union officers knowingly stand passive in theface of flagrant misconduct by a body of their memberscalculated to force an employer into a violation of thelaw, without taking affirmative action to repudiate thatmisconduct,and when,as here, that passivity amountsto silent approbation, the Union may not escape liabilityby claiming the misconduct was that of its individualmembers and not of the Union itself.MTM President Buckley's action in speaking to the offi-cers and directors of the Union and telling them that theUnion would not condone the blocking out of Pasdach doesnot relieve MTM of responsibility. The action was ineffective,as the blocking was repeated the next working day, this timewith the officers and directors absent.It is significant thatBuckley did not then and there post notices advising themembers of MTM that the Union would not condone theaction and directing them to refrain from such activity. In-deed, such a notice was not posted until December 12, morethan 3 weeks later.Accordingly, I find and conclude that the RespondentCompany and the Respondent Union are jointly and severallyresponsible for blocking Pasdach's entry into the plant onNovember 21 and 23. Respondent Company's conduct wasviolative of Section 8(a)(3) and (1) of the Act, while MTM'sconduct violated Section 8(b)(1)(A) of the Act.G. TheDischargeof Pasdachand the Suspensionof BlackPasdach was discharged on February 20, 1974. On thesame day and resulting from the same incident, Ray AllenBlack, who had signed a Steelworkers card,was suspendedfor 3 days. The events leading up to the foregoing actions areas follows:Pasdach returned to work on,February 19, 1974, afterhaving been ill for 2 weeks, during part of which time he hadbeen hospitalized. The particular job to which Pasdach wasassignedcould be performed with either of two drills, com-monly called bottom rail machines. That morning Pasdachstarted with the newer of the drills, but switched to the olderone, after encountering problemswith thealignment of theholes drilled. Francis Allen, leadman in the department, waspresent in the department during the morning.Allen was notin the department after the lunchbreak and did not returnuntil approximately 3 o'clock in the afternoon. When Allenreturned, Pasdach was still- using the older drill, and Allenimmediately asked Pasdach why he was using that machine. MONON TRAILER, INC.Pasdach explained that there had been problems with the newmachine, but Allen proceeded to set up the job with the newdrill. Pasdach protested the change and asked to be taken offof the job. Allen assigned him to a new task.Allen then assigned the drilling task to Black and directedhim to use the new machine. As Black began to use the newmachine, one of the clamps holding it to the bottom railpopped loose and Black shoved the machine down on the railwhere it struck a clamp. Black's action drew a rebuke fromAllen, which led to an argument between Black and Allen.Pasdach was assisting another employee in setting up a drillfor the top rail when he observed the argument. As Pasdachapproached Black and Allen, he saw Black standing in angerwith his fists clenched, and he heard Black say that perhapshe should go home, to which Allen agreed. Pasdach steppedbetween Black and Allen, took Black by his shoulders, andtold him to cool down, telling him that "they" wanted toprovoke Black into a rash act. He said, "You know they'vebeen after us since October. So just be `cool."' Pasdach thenturned toward Allen who tapped Pasdach on the shoulderand said, "Go back there and do your job." Pasdach thenturned to Black and said, "Did you see that?" He turned backto Allen and said "You keep your damn hands off of me."Allen again tapped Pasdach on the shoulder and said, "I'llput my hands on you any time I want to," and again toldPasdach to go back to work. Pasdach angrily said, "No."Allen then left the scene and returned with ForemanMcCormick who directed the participants to his office.There, Foreman McCormick accused Pasdach of being atroublemaker and asked for the facts. Allen told him whathad occurred. Black admitted that he had not been feelingwell and had lost his temper. Allen told McCormick thatPasdach had butted in, that he had told Pasdach to return towork and the latter had refused. McCormick asked Pasdachwhy, and Pasdach replied, "To prevent a fight." ForemanMcCormick then left his office and returned with GeneralForeman Charles Ehrlich who interrogated the participants.Ehrlich then left and returned with President, Jackson, Attor-ney Nyhart, Vice President Jerry Ehrlich, and Ray Cooleyand Andrew Stahl, representing MTM. Attorney Nyhartquestioned the participants. With regard to Black the follow-ing colloquy is significant:Q. (Nyhart): And [did you tell me] that you did slamdown the drill you told me?A. I shoved it down and hit a clamp, yes.Q. And you said, "I'm sorry." "I had a headache," orsomething to those words?A. Something to that effect, yes.Q. Before, you slammed down the drill, did you tellFrancis Allen that "I might as well break it. Then no onewould have to use it"?A. I said something to that effect.Q. Those are the words that you used in your affidavit.Would that be your better recollection when you gavethat?A. Yes.With regard to Pasdach, Allen told the company officialsthat he had ordered Pasdach on two occasions to return to267his job. Pasdach interrupted and called Allen a "God damnliar."Attorney Nyhart then turned to Black and questionedhim. Black stated that Pasdach had twice refused to returnto his job.At this point, President Jackson, Attorney Nyhart, and thetwo Ehrlichs withdrew from the meeting and conferred. Atthe caucus, it was agreed that Black should be suspended for3 days and Pasdach should be discharged. With regard toPasdach, Attorney Nyhart cautioned President Jackson thatthe discharge of Pasdach would lead to an NLRB complaint,but stated that in other plants Pasdach's conduct would bea dischargeable offense.With regard to the 3-day suspension imposed upon Black,the following colloquy occurred:Q. (Nyhart): Do you think we were unfair to you?A. To me?Q. Yes.A. Really, yes.Q. Do you think it was too severe.A. I don't think I should have got three days off forit.Q. Would a written warning have been fair?A. I think so, yes.A review of the record, summarized above, leads me to theconclusion that the General Counsel has failed to prove thatthe disciplining of Black and the discharge of Pasdach wereviolative of Section 8(a)(3) of the Act. With regard to Pas-dach, the record is clear that he injected himself into a matterthat was of no concern to him and insisted on participatingin the dispute, refusing twice an order to return to work. Hewas plainly guilty of insubordination. The issue whetherBlack should have received a warning notice, rather than a3-day suspension, is not properly before the Board, as theGeneral Counsel has presented no evidence that other em-ployees who were not adherents of the Steelworkers receivedonly warning notices in similar situations. Indeed, no compa-rable evidence whatsoever was presented by the GeneralCounsel. Accordingly, I recommend that the complaint bedismissed in this regard.H. The Alleged Domination of and Assistance to MTM by-the Respondent CompanyThe General Counsel's contention that MTM was from itscreation dominated and assisted by the Respondent Com-pany, which occurred more than 6 months prior to the filingof the charge herein, is barred by the provisions of Section10(b) of the Act.Evidence concerning the creation and for-mation of MTM was received in evidence in accordance withthe decisionof theSupreme Court inLocal Lodge No. 1424,International Associationof Machinists, AFL-CIO,'and Inter-national Associationof Machinists, AFL-CIO v. N.L.R.B.,362 U.S. 411, 416 (1960) "to shed light on the true characterof matters occurring within the limitations period . . . ."The background evidence so adduced does not demonstratethat the events occurring within the 10(b) period were viola-tive of theAct. Althoughthe employees in forming MTMavailed themselves of the services of the Respondent Com-pany's attorney,it is clear from the record that the Respond-ent Company did not pay any of the-expenses of the incorpo- 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDration of MTM. Rather,it isundisputed that MTM paid theattorney's feesand all expenses relatingto the incorporationof the Union. Furthermore, MTM has at all times been self-sustainingand has employed its own counsel after its mcorpo-ration.As far as events occurring within the 10(b) period areconcerned, the record is devoid of any evidence of dominationby the Respondent Company. Insofar as assistance by theRespondent Company is concerned, the record shows onlythat the Respondent Company permitted MTM to hold ameeting oncompany property to take the first vote by theemployees as to whether they would ratify the proposed newcontract. At all other times, MTM met at a rented hall, notconnected with the Respondent Company. Also, it is-admit-ted that the Respondent Company permitted MTM to use itsXerox machine. However, the evidence shows that Respond-ent Company rents the Xerox machine, that thereis a mini-mum rental, that the Respondent Company does not use theXerox machine sufficiently to equal the minimum rentalcharge, and as a result permits organizations in the com-munity, including MTM, to use the machine. Thus, the Re-spondent Company incurs no additionalexpense inpermit-tingMTM-to use the Xerox machine. While the foregoingconduct of the Respondent Company may technicallyamount toassistancewithin the meaning of the Act, I findand conclude that it isde minim is,and I recommend that thecomplaint be dismissed in this regard.V THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Company and the MTMset forth in section IV, above, occurring in connection withthe operations of the Respondent Company described in sec-tion I, above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.VI THE REMEDYHaving found that the Respondent Company has engagedin unfair labor practices within the meaning of Section 8(a)(3)of the Act, I shall recommend that it cease and desist there-from and that it take certain affirmative action designed toeffectuate the policies of the Act. Having found that theRespondent Union hasengaged inunfair labor practiceswithin the meaning of Section 8(b)(1)(A) of the Act, I shallrecommend that it cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policiesof the Act.Having found that both the Respondent Company and theRespondent Union are responsible for the blocking out ofPasdach from the plant, I shall recommend that they jointlyand severallymakePasdach whole for any loss of pay he mayhave suffered by reason of such discrimination against him,by payment to him of a sum of money equal to that whichhe would have earned on the dates when he was refused entryinto the plant, with interest to be computed in the customarymanner."I shall further recommend that the Respondent Companybe ordered to preserve and, upon request, make available tothe Board or its agents, payroll and other records to facilitatethe computation of backpay due to Pasdach.CONCLUSIONS OF LAW1.Respondent Company is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.MTM Union, Inc., and its successor MTM Union, Inc.,affiliated with United Brotherhood of Carpenters and Joinersof America, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.United Steelworkers of America, AFL-CIO-CLC, is alabor organization within the meaning of Section 2(5) of theAct.4.By condoning the blocking of Pasdach from enteringinto its plant, the Respondent Company discriminated inregard to the employment of Pasdach, thereby encouragingmembership in Respondent Union, and has engaged in aunfair labor practice within the meaning of Section 8(a)(3)and (1) of the Act.5.By causing the Respondent Company to discriminateagainst Pasdach, in violation of Section 8(a)(1) of the Act, theRespondent Union has restrained and coerced Pasdach in theexercise of rights guaranteed in Section 7 of the Act and hashereby engaged in an unfair labor practice within the mean-ing of Section 8(b)(1)(A).6.By threatening employee Krugger to have the Respond-ent Company discharge him if he did not support the ousterof Pasdach from the Respondent Union, in violation of Sec-tion 8(a)(3) of the Act, the Respondent Union has restrainedand coerced Krugger in the exercise of rights guaranteed inSection 7 of the Act and thereby engaged in an unfair laborpractice within the meaning of Section 8(b)(1)(A) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER20A. Motion Trailer,Inc.,Divisionof U.S.Railway Manu-facturing Company, a wholly owned subsidiary of Evans Pro-ducts Company, its officers,agents,-successors,and assignsshall:1.Cease and desist from:(a)Discouraging membership in United Steelworkers ofAmerica,AFL-CIO-CLC, orin any other labor organiza-tion of its employees, by permitting other employees to pre-vent the entry into Respondent Company's plant of any ad-herent of such union.(b) In any like or related manner interfering with,restrain-ing, or coercing its employees in the exercise of the right toself-organization,to form, loin,or assist any labor organiza-19EW. Woolworth Company,90 NLRB 289 (1950),IsisPlumbing &Heating Co.,138 NLRB 716 (1962)20 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes-- MONON TRAILER, INC.tion, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities,except to the extent that such right is affected by the provisoof Section 8(a)(3) of the Act.-2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Jointly and severally with MTM Union, Inc., and itssuccessor,MTM Union, Inc., affiliated with Union Brother-hood of Carpenters and Joiners of America, AFL-CIO, makewhole James Pasdach for any loss of pay he may have sufferedby reason of the discrimination against him, in the manner setforth in the section of this decision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of theOrder.(c) Post at its plant in Motion, Indiana, copies of the at-tached notice marked "Appendix A."21 Copies of the notice,on forms provided by the Regional Director for Region 25,after being duly signed by an authorized representative of theRespondent Company, shall be posted by the RespondentCompany immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 25, in writing,within 20 days from the date of this Order, what steps theRespondent Company has taken to comply herewith.B. MTM Union, Inc., and its successor, MTM Union, Inc.,affiliated with United Brotherhood of Carpenters and Joinersof America, AFL-CIO, its officers, agents, and representa-tives, shall:1,Cease and desist from:(a)Blocking, or attempting to block, the entry of em-ployees of the Respondent Company from their place of workat the Respondent Company's plant, or in any manner threat-ening employees of the Respondent Company with physicalharm, injury, or reprisal if they work or attempt to work atthe premises of said Respondent Company.(b) Threatening to cause, or to attempt to cause, Respond-ent Company, its officers, agents, successors, or assigns, todischarge, layoff, or otherwise discriminate against its em-ployees in violation of Section 8(a)(3) of the Act.(c) In any other manner restraining or coercing employeesof Respondent Company in the exercise of their right toself-organization, to form, join, or assist any labor organiza-tion— to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orpretection, or to refrain from any and all such activities,269except to the extent that such right is affected by the provisoto Section 8(a)(3) of the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Jointly and severally with the Respondent Companymake James Pasdach whole for any loss of pay he may havesuffered by reason of the discrimination against him, in themanner set forth in the section of this Decision entitled "TheRemedy."(b) Post at its business offices, meeting halls, and placeswhere notices to members are customarily posted, copies ofthe attached notice marked "Appendix B."22 Copies of saidnotice, on forms provided by the Regional Director for Re-gion 25, after being duly signed by an authorized representa-tive of said Union, shall be posted by the Respondent Unionimmediately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, includingall places where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent Union toensure that said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 25, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.22 See In21, supra.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in United Steel-workers of America, AFL-CIO-CLC, or in any otherlabor organization of our employees, by permitting otheremployees to prevent the entry into our plant of anyemployee-adherent to such union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir right to self-organization, to form, join, or assistany labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to re-frain from any and all such activities, except to the ex-tent that such right is affected by the proviso to Section8(a)(3) of the Act.WE WILL jointly and severally with MTM Union, Inc.,and its successor MTM Union, Inc., a/w United Broth-erhoodofCarpentersand Joiners of America,AFL-CIO, make whole James Pasdach for any loss ofpay he may have suffered by reason of the discriminationagainst him.21 In the event the Board's Order is enforced by a Judgment of the UnitedMONON TRAILER, INC, DIVISION OFStates Court of Appeals, the words in the notice reading "Posted by OrderU.S. RAILWAY MANUFACTURINGof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anCOMPANY, A WHOLLY-OWNED SUBSIDIARYOrder of the National Labor Relations Board."OF EVANS PRODUCTS COMPANY 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT participate in, or knowingly permit ourmembers to participate in, blocking or attempting toblock employees of Monon Trailer, Inc., Division of U.S.Railway Manufacturing Company, a wholly-owned sub-sidiary of Evans Products Company from their places ofwork at the plant of said Company, or in any mannerthreaten the employees of said Company with physicalharm, injury, or reprisal if they work or attempt to workat the premises of said Company.WE WILL NOT threaten to cause, or to attempt to cause,Monon Trailer, Inc., to discharge or layoff, or otherwisediscriminate against its employees in violation of Section8(a)(3)of the National Labor Relations Act, asamended.WE WILL NOT in any othermannerrestrain or coerceemployees of Monon Trailer, Inc., in the, exercise of theirright to self-organization, to form, join, or assist anylabor organization, to bargain collectively through rep-resentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargainingor other mutual aid or protection, or to re-frain from any and all such activities, except to the ex-tent that such right is not affected by the proviso toSection 8(a)(3) of the Act.WE WILL, jointly and severally with Monon Trailer,Inc.,make James Pasdach whole for any loss of pay hemay have suffered by reason of the discriminationagainst him.-MTM UNION, INC, AND ITS SUCCESSORMTM UNION, INC, A/W UNITEDBROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFL-CIO